HOOD, Judge.
Louisiana Intrastate Gas Corporation purchased gas produced from a unit well on lands located in St. Landry Parish. It deposited the purchase price of that gas in the registry of the trial court and provoked this concursus proceeding to determine who is entitled to those proceeds.
This is a companion to a separate concur-sus proceeding which was filed at the same time by Scurlock Oil Company, the purchaser of condensate produced from the *864same well. The cases were consolidated for trial, and following that trial identical judgments were rendered in both cases. The defendants identified as the Bauman Group appealed. We are rendering judgment in the companion suit on this date. See Scurlock Oil Company v. Getty Oil Company et al., La.App., 278 So.2d 851.
For the reasons which we assigned in the companion suit (Scurlock Oil Company v. Getty Oil Company et al., supra), we hereby reverse the judgment appealed from insofar as it: (1) Grants a summary judgment in favor of Robert L. Waterbury and Alladin Oil Company, Inc., and its successors and assigns; (2) sustains the exceptions of res judicata filed by the Waterbury Group; and (3) dismisses with prejudice the claim of the Bauman Group at the cost of respondents. We affirm the judgment appealed from insofar as it: (1) Reserves to interested parties the right to claim reimbursement of drilling costs, development costs, operating costs and other well costs; and (2) decrees that pending final determination of the amounts and validity of the claims just mentioned the funds deposited in custodia legis shall not be disbursed except on further orders of the court for good and proper cause shown. Judgment is hereby rendered remanding the case to the trial court for further proceedings consistent with the views herein expressed. The costs of this appeal are assessed to the defendants-appellees who are identified as the Waterbury Group.
Affirmed in part, reversed in part and remanded.
FRUGÉ, J., dissents with written reasons.